This action is in reply to the Amendments filed on 03/03/2021.
Claims 1-14 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 03/03/2021, has been entered. Claims 1-4, 6-8, 10, and 14 have been amended. 

Objections to the Drawings
	The Objections to the Drawings have been withdrawn pursuant Applicant’s amendments.

Objections to the Claims
	The Objections to the Claims have been withdrawn pursuant Applicant’s amendments. Examiner notes that new Objections to the Claims have been applied to claims 4 and 14.

35 USC § 112 Rejection
The 35 USC § 112(b) rejections of claims 1-14, with the exception of the “g.…receiving a notification” rejection of claim 14, have been withdrawn pursuant Applicant’s amendments. Examiner notes that new 35 USC § 112(b) rejections have been added to claims 1-9.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner acknowledges that the instant application claims Provisional Application 62/830,980, filed on 04/08/2019, and therefore the claims receive the effective filing date of 04/08/2019.

Claim Objections
Claims 4 and 14 objected to because of the following informalities:  
-Claim 4 reads “receiving outbound delivery notification…” but should likely read “receiving an outbound delivery notification….”
-Claim 14 reads “receiving a notification from delivery storage electronic device…” but should likely read “receiving a notification from a delivery storage electronic device….”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “e. …transmitting to one or more delivery storage electronic devices….” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets “e. …transmitting to one or more delivery storage electronic devices…” as “e. …transmitting to the one or more delivery storage electronic devices….”
Claims 2-6 inherit the deficiencies noted in claim 1, and are therefore rejected on the same basis.

Claim 7 recites “f. …transmitting to one or more electronic devices at the second kitchen….” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets “f. …transmitting to one or more electronic devices at the second kitchen…” as “f. …transmitting to the one or more electronic devices at the second kitchen.…”
Claims 8-9 inherit the deficiencies noted in claim 1, and are therefore rejected on the same basis.

Claim 14 recites the limitation “g.…receiving a notification….” It is unclear to one of ordinary skill in the art if “a notification” is the same notification recited in limitation “e.” of claim 10. Is “a notification” intended to read “the notification?” Is “a notification” a newly introduced notification? For the purpose of this examination, Examiner interprets “a notification” as a newly introduced notification, thus, “a second notification.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-14 are directed to a process. As such, claims 1-14 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance.
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
-a. receiving the food order associated with the customer, the order comprising at least first and second food items; 
-b. selecting from one or more alternative food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the 
-c. selecting from one or more alternative food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen, when the identifier of the second food item is not used by the second kitchen, and routing the second corresponding food item identifier to the second kitchen; 
-d. receiving a first food item delivery storage notification indicating the first food item is located at one of a plurality of delivery storage locations; and 
-e. receiving a second food item completion notification from the second kitchen indicating the second food item is -3-prepared for storage, and, in response, transmitting to the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item.

The above limitations recite the concept of processing customer orders in a multi-kitchen environment. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions. Independent claims 7 and 10 recite similar limitations as claim 1 and, as such, falls within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 7 and 10 recite an abstract idea (Step 2A, Prong One: YES).

Alice/Mayo test, the examiner acknowledges that representative claim 1 recites additional elements of an ordering electronic device, one or more electronic devices at the first kitchen, one or more electronic devices at the second kitchen, and one of one or more delivery storage electronic devices. Examiner further acknowledges that independent claim 7 recites the additional elements of an ordering electronic device, one or more electronic devices at the first kitchen, one or more electronic devices at the second kitchen, and one of one or more delivery storage electronic devices. Examiner further acknowledges that independent claim 10 recites the additional elements of an ordering electronic device, one or more electronic devices at the first kitchen, one or more electronic devices at the second kitchen, at least one electronic devices in the first kitchen and at least one electronic devices in the second kitchen. Although additional elements are recited, claims 1, 8 and 15 merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice, claims 1, 7 and 10 merely recites a commonplace business method (i.e. processing customer orders in a multi-kitchen environment) being applied on a general purpose computer (as supported by Applicant’s specification – “Suitable processors for the execution of a program of instructions may include, for example, both general and special purpose processors”). See MPEP 2106.05(f). Furthermore, claims 1, 7 and 10 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic FairWarning v. Iatric Sys.). Likewise, claims 1, 7 and 10 specifying that the abstract idea of processing customer orders in a multi-kitchen environment being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 7 and 10 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).

Since claims 1, 7 and 10 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 7 and 10 are “directed to” an abstract idea (Step 2A: YES).

Returning to representative claim 1, representative claim 1 recites additional elements of an ordering electronic device, one or more electronic devices at the first kitchen, one or more electronic devices at the second kitchen, and one of one or more delivery storage electronic devices. Examiner further acknowledges that independent claim 7 recites the additional elements of an ordering electronic device, one or more electronic devices at the first kitchen, one or more electronic devices at the second kitchen, and one of one or more delivery storage electronic devices. Examiner further acknowledges that independent claim 10 recites the additional elements of an ordering electronic device, one or more electronic devices at the first kitchen, one or more electronic devices at the second kitchen, at least one electronic devices in the first kitchen and at least one electronic devices in the second kitchen. Similar to the discussion above with respect to Prong Two of Step 2A, although additional elements are recited, claims 1, 7 and 10merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1, 7 and 10 specifying that the abstract idea of processing customer orders in a multi-kitchen environment being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.

Even when considered as an ordered combination, the additional limitations of claims 1, 7 and 10 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Alice/Mayo test, claims 2-6, 8-9, and 11-14 are ineligible. Accordingly, under the Alice/Mayo test, claims 1-14 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al. (US 2019/0035037 A1), previously cited and hereinafter Chase, in view of Silva et al. (US 2009/0228836 A1), previously cited and hereinafter Silva.
Regarding claim 1, a method (i.e. [0020]) for processing a customer food order in a multi-kitchen environment, the method comprising the steps of: 
	-a. receiving the food order associated with the customer at an ordering electronic device, the order comprising at least first and second food items (Chase, see at least: [0044] and [0050] -“Computer Ordering System 100 receives food orders 110 from customers 10 via VRS Applications 200 installed on computing devices 20 [i.e. receiving the food order associated with the customer at an ordering electronic device]” and “food items 114 in a food order 110 were selected from menus corresponding to different kitchens 310 (i.e., different restaurant entities) [i.e. the order comprising at least first and second food items]”); 
-b. selecting from one or more food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen, and routing the first corresponding food item identifier to one or more electronic devices at the first kitchen (Chase, see at least: [0050] – “Facility computer server 320 analyzes all of the food items 114 in a received food order 110  [i.e. selecting from one or more food item identifiers a first corresponding food item identifier based on an identifier of the first food item] and instructs the corresponding kitchens 310 in Central Kitchen Facility 300 to simultaneously 114 in food order 110. For example, if food items 114 in a food order 110 were selected from menus corresponding to different kitchens 310 (i.e., different restaurant entities) [i.e. based on information associated with the first kitchen], each ordered item 114 and associated food order ID 111 would be electronically transmitted for production to their respective kitchens 310 co-located in Central Kitchen Facility 300 [i.e. routing the first corresponding food item identifier to one or more electronic devices at the first kitchen]”); 
-c. selecting from one or more food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen, and routing the second corresponding food item identifier to one or more electronic devices at the second kitchen (Chase, see at least: [0050] – “Facility computer server 320 analyzes all of the food items 114 in a received food order 110  [i.e. selecting from one or more food item identifiers a second corresponding food item identifier based on an identifier of the second food item] and instructs the corresponding kitchens 310 in Central Kitchen Facility 300 to simultaneously produce the food items 114 in food order 110. For example, if food items 114 in a food order 110 were selected from menus corresponding to different kitchens 310 (i.e., different restaurant entities) [i.e. based on information associated with the second kitchen], each ordered item 114 and associated food order ID 111 would be electronically transmitted for production to their respective kitchens 310 co-located in Central Kitchen Facility 300 [i.e. routing the second corresponding food item identifier to one or more electronic devices at the second kitchen]”); 
-d. receiving a first food item delivery storage notification from one of one or more delivery storage electronic devices indicating the first food item is located at one of a plurality of delivery storage locations (Chase, see at least: [0056] - “Each kitchen 310 that is ordered to 114 associated with a food order 110 produces the food item 114 and has the packaging electronically marked and/or tagged with the food item 114 and food order ID 111 (e.g., using labeling system 330), and then outputs the electronically marked and/or tagged food item 114 to a sorting system 340 [i.e. receiving a first food item delivery storage notification from one of one or more delivery storage electronic devices] controlled by facility computer server 320 of Central Kitchen Facility 300. Facility computer server 320 directs the sorting system 340 to first aggregate all of the food items 114 included in a specific order 110 [i.e. indicating the first food item is located at one of a plurality of delivery storage locations], and then directs the completed order 110 to an order-loading zone in the Central Kitchen Facility 300” Examiner notes that the location of each order to be aggregated in the sorting system are the plurality of delivery storage locations); and 
-e. receiving a second food item completion notification from the one or more electronic devices at the second kitchen indicating the second food item is -3-prepared for storage, and, in response, transmitting to one or more delivery storage electronic devices the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item (Chase, see at least: [0056] - “Each kitchen 310 [i.e. from the one or more electronic devices at the second kitchen] that is ordered to produce a food item 114 associated with a food order 110 produces the food item 114 and has the packaging electronically marked and/or tagged with the food item 114 and food order ID 111 (e.g., using labeling system 330), and then outputs the electronically marked and/or tagged food item 114 to a sorting system 340 [i.e. receiving a second food item completion notification from the one or more electronic devices at the second kitchen indicating the second food item is -3-prepared for storage] controlled by facility computer 320 of Central Kitchen Facility 300. Facility computer server 320 directs the sorting system 340 [i.e. transmitting to one or more delivery storage electronic devices] to first aggregate all of the food items 114 included in a specific order 110 [i.e. in response, transmitting to one or more delivery storage electronic devices the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item], and then directs the completed order 110 to an order-loading zone in the Central Kitchen Facility 300”).

Chase does not explicitly disclose selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen; and selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen.
Silva, however, teaches a restaurant ordering system menu application (i.e. abstract), including the known technique of selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen (Silva, see at least: [0044] and [0043] - “the translation layer 316 may be provided by an extended markup language (XML) mapping file which describes how products and items offered on the menu of the kiosk system 102 relate to [i.e. when the identifier of the first food item is not used by the first kitchen] the SKUs in the POS system 110 [i.e. selecting from one or more alternative food item identifiers a first corresponding food item identifier]” and “the data in the kiosk database 104 is not understandable by the POS system 110 and its underlying database…it is desirable for customer orders placed on the kiosk systems 102 to be 110 (and also possible a kitchen display system) [i.e. when the identifier of the first food item is not used by the first kitchen] so that the restaurant has a record of the transaction and can prepare the food…to provide the immediate and accurate transfer of information between the kiosk system 102 and a POS system 110, the translation layer 316 is added between the kiosk system 102 and the POS system 110”); and
the known technique of selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen (Silva, see at least: [0043] - “the translation layer 316 may be provided by an extended markup language (XML) mapping file which describes how products and items offered on the menu of the kiosk system 102 relate to [i.e. when the identifier of the second food item is not used by the second kitchen] the SKUs in the POS system 110 [i.e. selecting from one or more alternative food item identifiers a second corresponding food item identifier]” and “the data in the kiosk database 104 is not understandable by the POS system 110 and its underlying database…it is desirable for customer orders placed on the kiosk systems 102 to be immediately transmitted into the POS system 110 (and also possible a kitchen display system) [i.e. when the identifier of the second food item is not used by the second kitchen] so that the restaurant has a record of the transaction and can prepare the food…to provide the immediate and accurate transfer of information between the kiosk system 102 and a POS system 110, the translation layer 316 is added between the kiosk system 102 and the POS system 110”). These known techniques are applicable to the method of Chase as they both share characteristics and capabilities, namely, they are directed to a restaurant ordering system menu application.
It would have been recognized that applying the known techniques of selecting from one or more alternative food item identifiers a first corresponding food item identifier when the 

Regarding claim 2, Chase in view of Silva teaches the method of claim 1. Chase further discloses:
-f. receiving an alert an appropriate delivery driver is present (Chase, see at least: [0051] - “Facility computer server 320 of Central Kitchen Facility 300 communicates with delivery vehicles 40 to ensure that delivery vehicles 40 are available to pick-up and deliver orders 110 from Central Kitchen Facility 300”); and 
-g. transmitting the delivery storage locations of the first and second food items to one or more delivery pairing electronic devices to assist pairing the first and second food items with the appropriate delivery driver (Chase, see at least: [0050] and [0052] - “Facility computer server 320 directs the sorting system 340 to first aggregate all of the food items 114 included in a 110 [i.e. the delivery storage locations of the first and second food items], and then directs the completed order 110 to an order-loading zone in Central Kitchen Facility 300 [i.e. transmitting the delivery storage locations of the first and second food items to one or more delivery pairing electronic devices]” and “Facility computer server 320 of Central Kitchen Facility 300 continually monitors the delivery locations 116 for all pending orders 110 and uses a Delivery Optimizing Algorithm to group food orders 110 that are ready for loading so that they can be delivered by a single delivery vehicle 40 on a multi-leg trip [i.e. to assist pairing the first and second food items with the appropriate delivery driver]”).

Regarding claim 3, Chase in view of Silva teaches the method of claim 1. Chase further discloses:
-after step e: receiving a second food item delivery storage notification from one of one or more delivery storage electronic devices that the second food item is located at the delivery storage location of the first food item (Chase, see at least: [0056] - “Each kitchen 310 that is ordered to produce a food item 114 associated with a food order 110 produces the food item 114 and has the packaging electronically marked and/or tagged with the food item 114 and food order ID 111 (e.g., using labeling system 330), and then outputs the electronically marked and/or tagged food item 114 to a sorting system 340 controlled by facility computer server 320 of Central Kitchen Facility 300. Facility computer server 320 directs the sorting system 340 to first aggregate all of the food items 114 included in a specific order 110, and then [i.e. receiving a second food item delivery storage notification from one of one or more delivery storage electronic devices that the second food item is located at the delivery storage location of the first 110 to an order-loading zone in the Central Kitchen Facility 300”).

Regarding claim 4, Chase in view of Silva teaches the method of claim 1. Chase further discloses:
-after step e: receiving outbound delivery notification from an outbound delivery electronic device that the first and second food items are outbound for delivery to the customer (Chase, see at least: [0053] and [0052] - “before a delivery vehicle 40 leaves Central Kitchen Facility 300 to a delivery location 116 with an order 110, Computer Ordering System 100 may transmit a food order delivery status notification 402 [i.e. that the first and second food items are outbound for delivery to the customer] via the VRS Application 200, mobile phone text message or other method to let the customer 10 know of a pending delivery [i.e. after step e: receiving outbound delivery notification]” and “Facility computer server 320 may communicate with third-party delivery vehicles 40 [i.e. from an outbound delivery electronic device] that wish to be pre-positioned in the queue a real-time indication of expected wait time for an order to be loaded”).

Regarding claim 7, Chase discloses a method (i.e. [0020]) for processing a customer’s food order in a multi-kitchen environment, the method comprising: 
-a. receiving the food order associated with the customer at an ordering electronic device, the order comprising at least first and second food items (Chase, see at least: [0044] and [0050] - “Computer Ordering System 100 receives food orders 110 from customers 10 via VRS Applications 200 installed on computing devices 20 [i.e. receiving the food order associated with the customer at an ordering electronic device]” and “food items 114 in a food order 110 were 310 (i.e., different restaurant entities) [i.e. the order comprising at least first and second food items]”); 
-b. selecting from one or more food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen, and routing the first corresponding food item identifier to one or more electronic devices at the first kitchen (Chase, see at least: [0050] – “Facility computer server 320 analyzes all of the food items 114 in a received food order 110  [i.e. selecting from one or more food item identifiers a first corresponding food item identifier based on an identifier of the first food item] and instructs the corresponding kitchens 310 in Central Kitchen Facility 300 to simultaneously produce the food items 114 in food order 110. For example, if food items 114 in a food order 110 were selected from menus corresponding to different kitchens 310 (i.e., different restaurant entities) [i.e. based on information associated with the first kitchen], each ordered item 114 and associated food order ID 111 would be electronically transmitted for production to their respective kitchens 310 co-located in Central Kitchen Facility 300 [i.e. routing the first corresponding food item identifier to one or more electronic devices at the first kitchen]”); 
-c. selecting from one or more food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen, and routing the second corresponding food item identifier to one or more electronic devices at the second kitchen (Chase, see at least: [0050] – “Facility computer server 320 analyzes all of the food items 114 in a received food order 110  [i.e. selecting from one or more food item identifiers a second corresponding food item identifier based on an identifier of the second food item] and instructs the corresponding kitchens 310 in Central Kitchen Facility 300 to simultaneously produce the food items 114 in food order 110. For example, if food items 114 in a food order 110 were selected from menus corresponding to different kitchens 310 (i.e., different restaurant entities) [i.e. based on information associated with the second kitchen], each ordered item 114 and associated food order ID 111 would be electronically transmitted for production to their respective kitchens 310 co-located in Central Kitchen Facility 300 [i.e. routing the second corresponding food item identifier to one or more electronic devices at the second kitchen]”);
--5-d. receiving a first food item completion notification from a user of the one or more electronic devices at the first kitchen indicating the first food item is prepared for storage (Chase, see at least: [0056] - “Each kitchen 310 [i.e. from a user of the one or more electronic devices at the first kitchen] that is ordered to produce a food item 114 associated with a food order 110 produces the food item 114 and has the packaging electronically marked and/or tagged with the food item 114 and food order ID 111 (e.g., using labeling system 330), and then outputs the electronically marked and/or tagged food item 114 to a sorting system 340 [i.e. receiving a first food item completion notification] controlled by facility computer server 320 of Central Kitchen Facility 300. Facility computer server 320 directs the sorting system 340 to first aggregate all of the food items 114 included in a specific order 110 [i.e. indicating the first food item is prepared for storage], and then directs the completed order 110 to an order-loading zone in the Central Kitchen Facility 300” Examiner notes that the location of each order to be aggregated in the sorting system are the plurality of delivery storage locations); 
-e. transmitting a first food item delivery storage location for the first food item to one or more delivery storage electronic devices (Chase, see at least: [0056] - “Each kitchen 310 that is ordered to produce a food item 114 associated with a food order 110 produces the food item 114 and has the packaging electronically marked and/or tagged with the food item 114 and food 111 (e.g., using labeling system 330), and then outputs the electronically marked and/or tagged food item 114 to a sorting system 340 [i.e. transmitting a first food item delivery storage location for the first food item to one or more delivery storage electronic devices] controlled by facility computer server 320 of Central Kitchen Facility 300. Facility computer server 320 directs the sorting system 340 to first aggregate all of the food items 114 included in a specific order 110, and then directs the completed order 110 to an order-loading zone in the Central Kitchen Facility 300”); and 
-f. receiving a second food item completion notification from the one or more electronic devices at the second kitchen indicating the second food item is prepared for storage, and, in response, transmitting to one or more electronic devices at the second kitchen the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item (Chase, see at least: [0056] - “Each kitchen 310 [i.e. from the one or more electronic devices at the second kitchen] that is ordered to produce a food item 114 associated with a food order 110 produces the food item 114 and has the packaging electronically marked and/or tagged with the food item 114 and food order ID 111 (e.g., using labeling system 330), and then outputs the electronically marked and/or tagged food item 114 to a sorting system 340 [i.e. receiving a second food item completion notification from the one or more electronic devices at the second kitchen indicating the second food item is prepared for storage] controlled by facility computer server 320 of Central Kitchen Facility 300. Facility computer server 320 directs the sorting system 340 [i.e. transmitting to one or more delivery storage electronic devices] to first aggregate all of the food items 114 included in a specific order 110 [i.e. in response, transmitting to one or more delivery storage electronic devices the delivery storage location of the first food item so the 110 to an order-loading zone in the Central Kitchen Facility 300”).

Chase does not explicitly disclose selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen; and selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen.
Silva, however, teaches a restaurant ordering system menu application (i.e. abstract), including the known technique of selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen (Silva, see at least: [0044] and [0043] - “the translation layer 316 may be provided by an extended markup language (XML) mapping file which describes how products and items offered on the menu of the kiosk system 102 relate to [i.e. when the identifier of the first food item is not used by the first kitchen] the SKUs in the POS system 110 [i.e. selecting from one or more alternative food item identifiers a first corresponding food item identifier]” and “the data in the kiosk database 104 is not understandable by the POS system 110 and its underlying database…it is desirable for customer orders placed on the kiosk systems 102 to be immediately transmitted into the POS system 110 (and also possible a kitchen display system) [i.e. when the identifier of the first food item is not used by the first kitchen] so that the restaurant has a record of the transaction and can prepare the food…to provide the immediate 102 and a POS system 110, the translation layer 316 is added between the kiosk system 102 and the POS system 110”); and
the known technique of selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen (Silva, see at least: [0044] and [0043] - “the translation layer 316 may be provided by an extended markup language (XML) mapping file which describes how products and items offered on the menu of the kiosk system 102 relate to [i.e. when the identifier of the second food item is not used by the second kitchen] the SKUs in the POS system 110 [i.e. selecting from one or more alternative food item identifiers a second corresponding food item identifier]” and “the data in the kiosk database 104 is not understandable by the POS system 110 and its underlying database…it is desirable for customer orders placed on the kiosk systems 102 to be immediately transmitted into the POS system 110 (and also possible a kitchen display system) [i.e. when the identifier of the second food item is not used by the second kitchen] so that the restaurant has a record of the transaction and can prepare the food…to provide the immediate and accurate transfer of information between the kiosk system 102 and a POS system 110, the translation layer 316 is added between the kiosk system 102 and the POS system 110”). These known techniques are applicable to the method of Chase as they both share characteristics and capabilities, namely, they are directed to a restaurant ordering system menu application.
It would have been recognized that applying the known techniques of selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen; and selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen, as taught by Silva, to the teachings 

Regarding claim 8, Chase in view of Silva teaches the method of claim 7. Chase further discloses:
	-wherein the delivery storage location is selected based on one or more of a characteristic of at least one of the first and second food items, time of day, temperature, time of pickup, and time of delivery (Chase, see at least: [0056] - “Each kitchen 310 that is ordered to produce a food item 114 associated with a food order 110 produces the food item 114 and has the packaging electronically marked and/or tagged with the food item 114 and food order ID 111 (e.g., using labeling system 330) [i.e. a characteristic of at least one of the first and second food items], and then outputs the electronically marked and/or tagged food item 114 to a sorting system 340 controlled by facility computer server 320 of Central Kitchen Facility 300. Facility computer server 320 directs the sorting system 340 to first aggregate all of the food items 114 included in a specific order 110 [i.e. the delivery storage location is selected based on one or more of a characteristic of at least one of the first and second food items, time of day, 110 to an order-loading zone in the Central Kitchen Facility 300”).


Claims 5-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chase, in view of Silva, in further view of Baggott et al. (US 2018/0025298 A1), previously cited and hereinafter Baggott.
Regarding claim 5, Chase in view of Silva teaches the method of claim 1.
Chase in view of Silva does not explicitly teach wherein the at least one electronic device in the first kitchen and second kitchen comprises one of a display device and a printer.
Baggott, however, teaches wherein the at least one electronic device in the first kitchen and second kitchen comprises one of a display device and a printer (Baggott, see at least: [0055] - “Each of the plurality of food stations in the kitchen may also include a display means [i.e. the at least one electronic device in the first kitchen and second kitchen comprises one of a display device and a printer] which may comprise various types of known displays such as liquid crystal diode displays, light emitting diode display, and the like upon which information may be displayed in a manner perceptible to the user”). 
It would have been obvious to one of ordinary skill in the art to include in the method as taught by Chase in view of Silva, at least one electronic device in the first kitchen and second kitchen comprising one of a display device and a printer, as taught by Baggott, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would 

Regarding claim 6, Chase in view of Silva teaches the method of claim 1. 
Chase in view of Silva does not explicitly teach wherein step c) is delayed based on one or more of a time to complete preparation of one of the first and second food items, identity of staff in one of the first and second kitchens, length of queue of food items to be prepared in one of the first and second kitchens, and estimated time of arrival of a delivery driver.
Baggott, however, teaches a computerized system for product creation (i.e. [0007]), including the known technique of wherein step c) is delayed based on one or more of a time to complete preparation of one of the first and second food items, identity of staff in one of the first and second kitchens, length of queue of food items to be prepared in one of the first and second kitchens, and estimated time of arrival of a delivery driver (Baggott, see at least: [0069] - “order 1, item 5 requires the longest cook time (eight time periods) amongst all the items in order 1.  Similarly, order 1, item 2 requires the shortest cook time (two time periods).  When the each of the five items in order 1 are cooked in parallel, the system 100 determines that the cook time will be approximately eight time periods (because of the longest duration of item 5).  In one embodiment, the kitchen manager application 108A makes these determinations and then calculates the wait times before dispatching the item to the appropriate food station for each item in the order [i.e. step c) is delayed].  The wait times are calculated such that all items in the order will complete cooking at the same time [i.e. based on one or more of a time to complete preparation of one of the first and second food items], such that the order is ready for pick up by 
		It would have been recognized that applying the known techniques of step c) being delayed based on one or more of a time to complete preparation of one of the first and second food items, identity of staff in one of the first and second kitchens, length of queue of food items to be prepared in one of the first and second kitchens, and estimated time of arrival of delivery driver, as taught by Baggott, to the teachings Chase in view of Silva, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding step c) being delayed based on one or more of a time to complete preparation of one of the first and second food items, identity of staff in one of the first and second kitchens, length of queue of food items to be prepared in one of the first and second kitchens, and estimated time of arrival of delivery driver, as taught by Baggott, into the method of Chase in view of Silva would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for an order to be ready for pick up by when all items have been recently completed (see Baggott, [0069]).

Regarding claim 9, Chase in view of Silva teaches the method of claim 7. 
	Chase in view of Silva does not explicitly teach wherein the at least one electronic device in the first kitchen and second kitchen comprises one of a display device and a printer.
Baggott, however, teaches wherein the at least one electronic device in the first kitchen and second kitchen comprises one of a display device and a printer (Baggott, see at least: [0055] 
It would have been obvious to one of ordinary skill in the art to include in the method as taught by Chase in view of Silva, at least one electronic device in the first kitchen and second kitchen comprising one of a display device and a printer, as taught by Baggott, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Chase in view of Silva, to include the teachings of Baggott, in order to allow for an order to be ready for pick up by when all items have been recently completed (see Baggott, [0069]).

Regarding claim 10, Chase discloses a method (i.e. [0020]) for processing a customer food order in a multi-kitchen environment, the method comprising:  
-a. receiving the food order associated with the customer at an ordering electronic device, the order comprising a food item (Chase, see at least: [0044] and [0050] - “Computer Ordering System 100 receives food orders 110 from customers 10 via VRS Applications 200 installed on computing devices 20 [i.e. r receiving the food order associated with the customer at an ordering electronic device]” and “food items 114 in a food order 110 were selected from 310 (i.e., different restaurant entities) [i.e. the order comprising a food item]”); 
--6-b. selecting from one or more food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen, and routing the first corresponding food item identifier to one or more electronic devices at the first kitchen with instructions to prepare at least a portion of a first corresponding food item (Chase, see at least: [0050] – “Facility computer server 320 analyzes all of the food items 114 in a received food order 110  [i.e. selecting from one or more food item identifiers a first corresponding food item identifier based on an identifier of the first food item] and instructs the corresponding kitchens 310 in Central Kitchen Facility 300 to simultaneously produce the food items 114 in food order 110. For example, if food items 114 in a food order 110 were selected from menus corresponding to different kitchens 310 (i.e., different restaurant entities) [i.e. based on information associated with the first kitchen], each ordered item 114 and associated food order ID 111 would be electronically transmitted for production [i.e. with instructions to prepare at least a portion of a first corresponding food item] to their respective kitchens 310 co-located in Central Kitchen Facility 300 [i.e. routing the first corresponding food item identifier to one or more electronic devices at the first kitchen]”); 
-c. selecting from one or more food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen, and routing the second corresponding food item identifier to one or more electronic devices at the second kitchen with instructions to prepare at least a portion of a second corresponding food item (Chase, see at least: [0050] – “Facility computer server 320 analyzes all of the food items 114 in a received food order 110  [i.e. selecting from one or more food item 310 in Central Kitchen Facility 300 to simultaneously produce the food items 114 in food order 110. For example, if food items 114 in a food order 110 were selected from menus corresponding to different kitchens 310 (i.e., different restaurant entities) [i.e. based on information associated with the second kitchen], each ordered item 114 and associated food order ID 111 would be electronically transmitted for production [i.e. with instructions to prepare at least a portion of a second corresponding food item] to their respective kitchens 310 co-located in Central Kitchen Facility 300 [i.e. routing the second corresponding food item identifier to one or more electronic devices at the second kitchen]”). 

Chase does not explicitly disclose selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen; and selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen.
Silva, however, teaches a restaurant ordering system menu application (i.e. abstract), including the known technique of selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen (Silva, see at least: [0044] and [0043] - “the translation layer 316 may be provided by an extended markup language (XML) mapping file which describes how products and items offered on the menu of the kiosk system 102 relate to [i.e. when the identifier of the first food item is not used by the first kitchen] the SKUs in the POS system 110 [i.e. selecting 104 is not understandable by the POS system 110 and its underlying database…it is desirable for customer orders placed on the kiosk systems 102 to be immediately transmitted into the POS system 110 (and also possible a kitchen display system) [i.e. when the identifier of the first food item is not used by the first kitchen] so that the restaurant has a record of the transaction and can prepare the food…to provide the immediate and accurate transfer of information between the kiosk system 102 and a POS system 110, the translation layer 316 is added between the kiosk system 102 and the POS system 110”); and
the known technique of selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen (Silva, see at least: [0044] and [0043] - “the translation layer 316 may be provided by an extended markup language (XML) mapping file which describes how products and items offered on the menu of the kiosk system 102 relate to [i.e. when the identifier of the second food item is not used by the second kitchen] the SKUs in the POS system 110 [i.e. selecting from one or more alternative food item identifiers a second corresponding food item identifier]” and “the data in the kiosk database 104 is not understandable by the POS system 110 and its underlying database…it is desirable for customer orders placed on the kiosk systems 102 to be immediately transmitted into the POS system 110 (and also possible a kitchen display system) [i.e. when the identifier of the second food item is not used by the second kitchen] so that the restaurant has a record of the transaction and can prepare the food…to provide the immediate and accurate transfer of information between the kiosk system 102 and a POS system 110, the translation layer 316 is added between the kiosk system 102 and the POS system 110”). 
It would have been recognized that applying the known techniques of selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen; and selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen, as taught by Silva, to the teachings Chase, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen; and selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen, as taught by Silva, into the method of Chase would have been recognized by those of ordinary skill in the art as resulting in an improved method that would ensure that a menu design is not compromised by an inflexible POS backend (see Silva, [0025]).

Chase in view of Silva does not explicitly teach d. notifying at least one electronic device in the second kitchen that the second kitchen will receive the first corresponding food item from another kitchen for incorporation with the second corresponding food item; e. receiving a notification from at least one electronic device in the first kitchen that the first corresponding food item is prepared; and f. notifying at least one electronic device in the second kitchen of the arrival of the first corresponding food item at the second kitchen.
d. notifying at least one electronic device in the second kitchen that the second kitchen will receive the first corresponding food item from another kitchen for incorporation with the second corresponding food item (Baggott, see at least: [0053] and [0055] - “food stations may include a plurality of equipment and perform functions of food preparation activities such as a salad bar, pizza, sandwich, broiler, flattop or griddle, grille, pasta, and sauté, to name a few non-limiting examples. Each of the food stations…perform one or more of the functions delegated, assigned, or otherwise allocated to the kitchen manager application, and the food station manager applications therein, according to the present disclosure. For clarity, functions may be delegated to more than one food station manager application [i.e. that the second kitchen will receive the first corresponding food item from another kitchen for incorporation with the second corresponding food item]” and “each of the plurality of food station manager applications in the kitchen may be configured to route communications (i.e., transmit information) to and generally communicate with each other food station manager application in the kitchen [i.e. notifying at least one electronic device in the second kitchen]…one or more additional kitchens (e.g. with kitchen manager application 108B) may be associated with system 100, and the each of the plurality of kitchens may be located remotely from each other [i.e. first kitchen and second kitchen], and operably configured to perform the functions allocated to a kitchen, in accordance with the present disclosure”);
e. receiving a notification from at least one electronic device in the first kitchen that the first corresponding food item is prepared (Baggott, see at least: [0052] - “The food station manager application may further be configured to provide information regarding when to wait to perform a particular act (such as dropping French fries into the fryer), and may further be configured to receive inputs from an operator such as reporting when a task is complete [i.e. and
f. notifying at least one electronic device in the second kitchen of the arrival of the first corresponding food item at the second kitchen (Baggott, see at least: [0053] and [0055] - “food stations may include a plurality of equipment and perform functions of food preparation activities such as a salad bar, pizza, sandwich, broiler, flattop or griddle, grille, pasta, and sauté, to name a few non-limiting examples. Each of the food stations…perform one or more of the functions delegated, assigned, or otherwise allocated to the kitchen manager application [i.e. notifying at least one electronic device in the second kitchen of the arrival of the first corresponding food item at the second kitchen], and the food station manager applications therein, according to the present disclosure. For clarity, functions may be delegated to more than one food station manager application” and “one or more additional kitchens (e.g. with kitchen manager application 108B) may be associated with system 100, and the each of the plurality of kitchens may be located remotely from each other [i.e. first kitchen and second kitchen], and operably configured to perform the functions allocated to a kitchen, in accordance with the present disclosure”).
It would have been obvious to one of ordinary skill in the art to include in the method as taught by Chase in view of Silva, the acts of notifying at least one electronic device in the second kitchen that the second kitchen will receive the first corresponding food item from another kitchen for incorporation with the second corresponding food item; receiving a notification from at least one electronic device in the first kitchen that the first corresponding food item is prepared; and notifying at least one electronic device in the second kitchen of the arrival of the first corresponding food item at the second kitchen, as taught by Baggott, since the claimed 

Regarding claim 11, the combination of Chase/Silva/Baggott teaches the method of claim 10.
	Baggott further teaches wherein one or more of steps c) and d) are performed based on an estimated time to complete preparation of one of the first corresponding food item and the second corresponding food item (Baggott, see at least: [0069] - “order 1, item 5 requires the longest cook time (eight time periods) amongst all the items in order 1.  Similarly, order 1, item 2 requires the shortest cook time (two time periods).  When the each of the five items in order 1 are cooked in parallel, the system 100 determines that the cook time will be approximately eight time periods (because of the longest duration of item 5).  In one embodiment, the kitchen manager application 108A makes these determinations and then calculates the wait times before dispatching the item to the appropriate food station for each item in the order [i.e. wherein one or more of steps c) and d) are performed based on an estimated time to complete preparation of one of the first corresponding food item and the second corresponding food item].  The wait times are calculated such that all items in the order will complete cooking at the same time, such that the order is ready for pick up by a delivery agent when all items have been recently completed”). It would have been obvious to one of ordinary skill in the art before the effective filing date of 

		Regarding claim 12, the combination of Chase/Silva/Baggott teaches the method of claim 10.
		Baggott further teaches wherein one or more of steps c) and d) are triggered by step e) (Baggott, see at least: [0052] and  [0053] - “The food station manager application may further be configured to provide information regarding when to wait to perform a particular act (such as dropping French fries into the fryer), and may further be configured to receive inputs from an operator such as reporting when a task is complete [i.e. step e)]” and “food stations may include a plurality of equipment and perform functions of food preparation activities such as a salad bar, pizza, sandwich, broiler, flattop or griddle, grille, pasta, and sauté, to name a few non-limiting examples. Each of the food stations…perform one or more of the functions delegated, assigned, or otherwise allocated to the kitchen manager application [i.e. one or more of steps c) and d) are triggered by step e)], and the food station manager applications therein, according to the present disclosure. For clarity, functions may be delegated to more than one food station manager application”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chase in view of Silva with Baggott for the reasons identified above with respect to claim 10.

		Regarding claim 13, the combination of Chase/Silva/Baggott teaches the method of claim 10.
wherein the at least one electronic device in the first kitchen and second kitchen comprises a display device and a printer (Baggott, see at least: [0055] and [0094] - “Each of the plurality of food stations in the kitchen may also include a display means [i.e. the at least one electronic device in the first kitchen and second kitchen comprises one of a display device] which may comprise various types of known displays such as liquid crystal diode displays, light emitting diode display, and the like upon which information may be displayed in a manner perceptible to the user” and “in some embodiments a code is printed on the order or on a ticket [i.e. and a printer] or the like associated with the order”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chase in view of Silva with Baggott for the reasons identified above with respect to claim 10.

Regarding claim 14, the combination of Chase/Silva/Baggott teaches the method of claim 10. Chase further discloses:
-g. receiving a notification from delivery storage electronic device that the food item is located at one of a plurality of delivery storage locations (Chase, see at least: [0056] - “Each kitchen 310 that is ordered to produce a food item 114 associated with a food order 110 produces the food item 114 and has the packaging electronically marked and/or tagged with the food item 114 and food order ID 111 (e.g., using labeling system 330), and then outputs the electronically marked and/or tagged food item 114 to a sorting system 340 [i.e. receiving a notification from delivery storage electronic device] controlled by facility computer server 320 of Central Kitchen Facility 300. Facility computer server 320 directs the sorting system 340 to first aggregate all of the food items 114 included in a specific order 110 [i.e. that the first food item is located at one 110 to an order-loading zone in the Central Kitchen Facility 300” Examiner notes that the location of each order to be aggregated in the sorting system are the plurality of delivery storage locations).

Response to Arguments
Rejections under 35 U.S.C. §112(b)
	Applicant argues that the amended claims overcome the 35 U.S.C. §112(b) (Remarks, page 9).
	With regards to claim 14, Examiner respectfully disagrees. Claim 14 still recites “receiving a notification.” As detailed above, it is unclear to one of ordinary skill in the art if “a notification” is the same notification recited in limitation “e.” of claim 10.

Rejections under 35 U.S.C. §101
	Applicant argues that the amended claims are not abstract and/or are tied to a practical application of food preparation and delivery (Remarks, page 10).
	Examiner respectfully disagrees. The amended claims recite the abstract idea of processing customer orders in a multi-kitchen environment. Additionally, although additional elements ae recited, the amended claims merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. 

Rejections under 35 U.S.C. §103

Examiner respectfully disagrees. Chase discloses analyzing food items received in a food order [i.e. selecting from one or more food item identifiers a first/second corresponding food item identifier based on an identifier of the first food item/second food item] and determining which kitchens to send each of the items to, based on the items in the order [i.e. based on information associated with the first/second kitchen] (see Chase, [0050]). Silva teaches translating the identifiers of items offered on a menu of a kiosk system [i.e. based on an identifier of the first food item/second food item] to the SKUs in a POS system [i.e. selecting from one or more alternative food item identifiers a first/second corresponding food item identifier] as the data in the kiosk database is in a different form and not understandable by the POS system [i.e. when the identifier of the first food item/second food item is not used by the first/second kitchen] (see Silva, [0043]-[0044]). Because none of the identifiers in the kiosk database are used by the kitchen associated with the POS system, which uses SKUs, Silva reads on ‘when the identifier of the first food item/second food item is not used by the first/second kitchen.’ Thus, the cited references teach the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Frager et al. (US 2017/0011450 A1) teaches tagging new menu items with a global value associated with the global object its properties match.
-Havas et al. (US 2013/0317921 A1) teaches customizing food items, such as from a secret menu.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE E WEINER/            Examiner, Art Unit 3684                                                                                                                                                                                            
/JASON B DUNHAM/            Supervisory Patent Examiner, Art Unit 3684